EXHIBIT 10.4(d)

 

WAIVER AND CONSENT

This Waiver and Consent ("Waiver") is made as of October 6, 2004, by and among
NATIONAL BEEF PACKING COMPANY, LLC, a Delaware limited liability company,
successor by conversion to Farmland National Beef Packing Company, L.P., a
Delaware limited partnership (the "Borrower"), U.S. BANK NATIONAL ASSOCIATION, a
national banking association ("U.S. Bank"), in its capacity as Agent for the
Lenders (in such capacity, the "Agent") and as one of the Lenders, and the other
financial institutions signatory hereto (together with U.S. Bank, being at least
the Required Lenders).

RECITAL

This Waiver is made with respect to the Third Amended and Restated Credit
Agreement made as of August 6, 2003 (as amended, modified, supplemented, renewed
or restated from time to time, the "Agreement").  Capitalized terms that are not
defined in this Waiver shall have the meanings assigned to them in the
Agreement.  A Matured Default has occurred.  The Borrower has requested that the
Lenders waive the Matured Default.

NOW, THEREFORE, in consideration of the foregoing and of the terms and
conditions contained herein, and of any loans or extensions of credit or other
financial accommodations heretofore, now or hereafter made to or for the benefit
of Borrower, the parties agree as follows:

1.         As of the fiscal quarter ended August 28, 2004, Borrower's
four-quarter rolling EBITDA of $89,400,653 was less than the $92,000,000
four-quarter rolling EBITDA required under Section 9.6(c) of the Agreement. 
This resulted in the occurrence of a Matured Default when the failure to comply
with said Section 9.6(c) was not cured within the thirty-day grace period
following August 28, 2004.  This Matured Default is referred to in this Waiver
as the "Subject Matured Default".  The Lenders hereby consent to the Subject
Matured Default and waive their rights powers and remedies with respect to the
Subject Matured Default.  Notwithstanding the foregoing consent and waiver, it
is expressly understood and agreed that the Lenders shall have the right at all
times hereafter to require strict performance by Borrower of all terms of the
Agreement or any other Financing Document, including without limitation, the
terms of Section 9.6(c) of the Agreement, that the Lenders do not waive, affect
or diminish any right, power or remedy of the Lenders under the Agreement or any
other Financing Document except as expressly set forth herein with respect to
the Subject Matured Default and that except as expressly set forth herein with
respect to the Subject Matured Default, the Agreement and each other Financing
Document shall continue in full force and effect in accordance with their
respective terms.

2.         This Waiver may be executed in several counterparts, each of which
shall be construed together as one original.  Facsimile signatures on this
Waiver shall be considered as original signatures.

{SIGNATURE PAGES TO FOLLOW}

 

1

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Waiver and Consent as
of the day and year first herein above written.

NATIONAL BEEF PACKING
COMPANY, LLC

By: /s/ Jay Nielsen                             
Its: Chief Financial Officer              

 

U.S. BANK NATIONAL ASSOCIATION

By: /s/ Alan V. Schuler                     
Its: Senior Vice President

 

COBANK, ACB

By: /s/ Jeff Liggett                             
Its: Vice President                             

 

COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK
B.A., "RABOBANK
INTERNATIONAL", NEW YORK
BRANCH

By: /s/ D. Shane Bownds                   
Its: Vice President                              By: /s/ Rebecca O.
Morrow              
Its: Executive Director                      

 

FARM CREDIT SERVICES OF
MINNESOTA VALLEY, PCA, DBA FCS
COMMERCIAL FINANCE GROUP

By: /s/ Lisa Caswell                           
Its: Commercial Loan Officer         

 

AGFIRST FARM CREDIT BANK

By: /s/ Bruce B. Fortner                   
Its: Vice President                             

{SIGNATURE PAGE TO WAIVER AND CONSENT / October 6, 2004}

 

2

--------------------------------------------------------------------------------



 

AMARILLO NATIONAL BANK

By: /s/ Leonard Herrington             
Its: Vice President                             

 

U.S. AGBANK, FCB F/K/A
FARM CREDIT BANK OF WICHITA,
AS DISCLOSED AGENT

By: /s/ Greg Sommerhalder             
Its: Vice President                             

 

FARM CREDIT SERVICES OF
AMERICA, PCA

By: /s/ Bruce Rouse                          
Its: Vice President                             

 

FIRST NATIONAL BANK OF OMAHA

By: /s/ Wade H. Horton                     
Its: Vice President                             

 

ING CAPITAL LLC

By: __________________________
Its: __________________________

 

{SIGNATURE PAGE TO WAIVER AND CONSENT / October 6, 2004}

 

 

3